 



EXHIBIT 10.21
FIRST AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is
effective March 9, 2007, by and between George B. Sundby (“Executive”) and ABM
Industries Incorporated (“ABM”) for itself and on behalf of its subsidiary
corporations as applicable herein.
WHEREAS, Executive is serving as ABM’s Executive Vice President & Chief
Financial Officer; and
WHEREAS, ABM plans to move its corporate headquarters to metropolitan New York
City in 2008 and Executive has chosen not to relocate; and
WHEREAS, Executive and ABM desire to enter into an agreement under which
Executive will continue to serve as Executive Vice President & Chief Financial
Officer through the end of 2007 and assist in the training of the successor to
his position; and
WHEREAS, ABM desires to change Executive’s compensation structure to provide him
with additional incentives to continue to serve as its Chief Financial Officer
during this period;
NOW THEREFORE, Executive and ABM agree to the following amendments to the
Executive Employment Agreement between Executive and ABM dated July 12, 2005
(the “2005 Agreement”):

1.   Paragraph 3W shall be amended in its entirety to read as follows:

  W.   Target Bonus shall mean 50% of Base Salary.

2.   Section 3 shall be amended by adding the following Paragraphs:

  AA.   “Health Insurance Contribution” means ABM’s contribution to provide
group health insurance for Executive and excludes any payment by Executive for
such coverage.     BB.   “Severance Payment” means $540,000.

    Other capitalized terms used in this Amendment without definition shall have
the meanings set forth in the 2005 Agreement.   3.   Paragraph 4 of the 2005
Agreement is amended in its entirety to read as follows:       DUTIES &
RESPONSIBILITIES. Executive shall perform the duties and responsibilities
Executive Vice President & Chief Financial Officer and serve as the

 



--------------------------------------------------------------------------------



 



Page 2 of 5

    Principal Financial Officer as defined by the Securities and Exchange
Commission. Executive shall report to the Chief Executive Officer and shall
supervise and direct the Corporate Controller, Internal Audit and Safety
Departments.   4.   Paragraph 5 of the 2005 Agreement is amended in its entirety
to read as follows:       TERM OF AGREEMENT. This agreement shall end on
December 31, 2007, unless sooner terminated pursuant to Paragraph 16.   5.  
Paragraph 7A of the 2005 Agreement is amended in its entirety to read as
follows:

  A.   SALARY. A salary paid in equal installments no less frequently than
semi-monthly at the annual rate of $360,000.

6.   Paragraph 7B of the 2005 Agreement is amended in its entirety to read as
follows:

  B.   BONUS. Executive shall receive the following Bonus payments for Fiscal
Year 2007:

  i.   Executive shall be entitled to receive a Bonus for the 2007 Fiscal Year
equal to his Target Bonus.     ii.   In the event of the timely filing of the
Company’s Annual Report on Form 10-K and the continuing improvements in the
Company’s control environment evidenced by an unqualified opinion by the
Company’s independent auditors on management’s assessment of, and the effective
operation of, internal control over financial reporting in such Annual Report,
ABM shall pay executive an additional Bonus of $100,000.     iii.   ABM shall
pay Executive the Bonuses under Paragraphs 7.B.i and 7.B.ii, following
completion of the audit of ABM’s financial statements for such Fiscal Year, and,
in the event that such audit is completed in a timely manner, no later than
January 15, 2008.     iv.   In the event of Executive’s death or a termination
of employment hereunder other than a termination by the Company under Paragraph
16B, ABM shall pay Executive, within 75 days thereafter, a prorated portion of
the Bonuses payable under Paragraphs 7Bi and 7Bii (without any requirement that
the Annual Report on Form 10-K have been filed), based on the portion of the
Fiscal Year that has been completed prior to the date of death or termination.  
  v.   Executives will not be eligible for a Bonus for that portion of Fiscal
Year 2008 that he is employed under this Agreement.

7.   Paragraph 7D of the 2005 Agreement is amended in its entirety to read as
follows:

 



--------------------------------------------------------------------------------



 



Page 3 of 5



  D.   SEVERANCE PAYMENT AND OTHER POST SEVERANCE OBLIGATIONS. Following the
termination of Executive’s employment pursuant to paragraph 16A, and subject to
Executive’s having executed a full release of all claims against ABM, Executive
shall receive the Severance Payment within 31 days. In addition, ABM will
reimburse Executive for the Health Insurance Contribution portion for COBRA and
California COBRA premiums for continuation of healthcare benefits for Executive
and his eligible dependents during any period for which he is eligible for such
COBRA and California COBRA continuation coverage. Executive will be responsible
for all other costs such as the employee contribution amounts, co-payments and
deductibles.

8.   Paragraph 9B is amended in its entirety to read as follows:

  B.   BEST EFFORTS. During all full-time employment hereunder, Executive shall
devote full working time and attention to ABM. ABM acknowledges that Executive
will be exploring other employment opportunities during the term of this
Agreement.

9.   Paragraph 13E is amended in its entirety to read as follows:

  E.   CONSULTATION AND COOPERATION. Upon termination of employment hereunder,
Executive if not working on a full-time basis for another employer shall be
available, at ABM’s request, to provide consulting services. In the event such
assistance is requested, ABM will provide parking, office space, and
administrative support as well as the reimbursement of expenses. Executive shall
also cooperate with Company in its defense or prosecution of any current or
future matter in any forum, including but not limited to lawsuits, federal,
state or local agency claims, audits and investigations, and internal and
external investigations concerning any matter in which he was involved during
his employment with ABM or about which he has or should have knowledge and
information. Executive’s cooperation shall include, but is not limited to,
meeting with ABM’s in-house and/or outside attorneys, communicating his
knowledge of relevant facts to ABM’s attorneys, experts, consultants,
investigators, executives, management and human resources employees and other
representatives, reviewing and commenting on any relevant documents, preparing
any requested documentation and testifying at depositions, hearings,
arbitrations, trials and any other forum at which Executive’s participation and
testimony is requested by ABM. In his performing services under this
Paragraph 13E, Executive shall be bound by the covenants of good faith and
veracity set forth in Paragraph 9 of this Agreement and as outlined in ABM’s
Code of Business Conduct and Ethics and shall be compensated for his time at an
hourly rate of $300 per hour.

10.   Paragraph 14 is deleted in its entirety.   11.   Paragraph 15 is deleted
in its entirety.   12.   Paragraph 16 is amended in its entirety to read as
follows:

 



--------------------------------------------------------------------------------



 



Page 4 of 5



  16.   TERMINATION OF EMPLOYMENT.     A.   TERMINATION UPON EXPIRATION OF TERM.
Executive’s employment shall terminate, with or without cause, at the expiration
of the the earlier of the term set forth in Paragraph 5 of the Agreement as
amended or the date that another person is appointed as Chief Financial Officer
by the ABM Industries Board of Directors and begins serving in that position.  
  B.   TERMINATION FOR CAUSE. ABM may terminate Executive’s employment hereunder
at any time during the term of this Agreement, without notice subject only to a
good faith determination by a majority of the Board of Just Cause.     C.  
VOLUNTARY TERMINATION BY EXECUTIVE. At any time during the term of this
Agreement and with or without cause, Executive may terminate employment
hereunder by giving ABM 30 days prior written notice; provided however, that
Executive will not receive any Severance Payment under Paragraph 7D.     D.  
DISABILITY. Employment hereunder shall automatically terminate upon Total
Disability.     E.   ACTIONS UPON TERMINATION. Upon termination of employment
hereunder, Executive shall immediately resign as an officer and/or director of
ABM and of any ABM subsidiaries or affiliates, as applicable. Executive shall
promptly return and release all Company property in Executive’s possession to
Company, including but not limited to, any motor vehicles, equipment, supplies,
passwords and documents set forth in Paragraph 11 of this Agreement. ABM shall
pay Executive when due any and all previously earned, but as yet unpaid, salary,
Bonus, other contingent compensation, reimbursement of business expenses and
fringe benefits.

13.   ENTIRE AMENDMENT. Unless otherwise specified herein, the 2005 Agreement as
amended by this Amendment sets forth every contract, understanding and
arrangement as to the employment relationship between Executive and ABM other
than the Severance

 



--------------------------------------------------------------------------------



 



Page 5 of 5

    Agreement between Executive and ABM dated as of December 13, 2005, and may
only be changed by a written amendment signed by both Executive and ABM.

IN WITNESS WHEREOF, Executive and the Chief Executive Officer have executed this
Agreement as of the date set forth above.

               Executive: George B. Sundby
 
       
 
  Signature:   /s/ George B. Sundby
 
  Date:   March 9, 2007
 
             ABM: ABM Industries Incorporated
 
       
 
  Signature:   /s/ Henrik C. Slipsager
 
      Henrik C. Slipsager
 
  Title:   Chief Executive Officer
 
  Date:   March 8, 2007

 